In an action to recover damages for medical malpractice, the defendant appeals from an order of the *459Supreme Court, Queens County (Polizzi, J.), dated October 19, 1999, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant’s motion for summary judgment dismissing the complaint based on the plaintiffs alleged spoliation of evidence was properly denied (see, Ahmad v Babylon Ford, 276 AD2d 513; McKain v Metropolitan Transp. Auth., 274 AD2d 504; DiDomenico v C & S Aeromatik Supplies, 252 AD2d 41).
The defendant’s remaining contentions are without merit. Ritter, J. P., Altman, H. Miller and Smith, JJ., concur.